Citation Nr: 1535362	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma





THE ISSUE

Entitlement to service connection for a right elbow disability.





ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to August 1984, from September 2002 to August 2003, from August 2004 to December 2005, and from August 2008 to October 2009; he also had additional service in the Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 and in March 2015, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  The case has now been assigned to the undersigned.

The Veteran had also initiated appeals of denials of increased ratings for his degenerative arthritis of the thoracolumbar spine, degenerative arthritis of the right shoulder, and bilateral hearing loss.  A final September 2014 Board decision denied increased ratings for degenerative arthritis of the thoracolumbar spine (in excess of 10 percent prior to July 31, 2012 and in excess of 20 percent thereafter) and increased ratings for degenerative arthritis of the right shoulder (in excess of 10 percent prior to November 20, 2012 and in excess of 30 percent thereafter).  A final March 2015 Board decision denied a compensable rating for bilateral hearing loss.  Consequently, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.  The Veteran contends that he has suffered from right elbow pain ever since his service in Iraq in 2005.  He has also indicated (to include in his September 2010 notice of disagreement) that his service-connected right shoulder disability has caused pain with movement in his right elbow.

The Veteran's service personnel records confirm that he served in Kuwait and Iraq from December 2004 to November 2005, as well as in Kuwait from November 2008 to August 2009.  The Board notes that service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

While a September 2005 service treatment record (STR) notes a complaint of paresthesias on the Veteran's right arm with pain with range of motion (and right shoulder pain), his STRs do not note any complaints, findings, diagnoses, or treatment which pertain specifically to his right elbow.  [Degenerative arthritis of the right shoulder and carpal tunnel syndrome of the right upper extremity are already service-connected; these matters are not currently on appeal.]

Following service, on March 2010 VA general medical examination, the Veteran reported right elbow pain, numbness, weakness, and stiffness since 2005.  Contemporaneous x-rays of his right elbow in March 2010 were within normal limits; right elbow tendonitis was diagnosed.

On December 2014 VA elbow examination, the Veteran reported that he developed right elbow pain while deployed to Iraq.  X-rays of the right elbow at the time were unremarkable, and right elbow tendonitis was diagnosed.  The December 2014 examiner opined that it was less likely than not that the Veteran's right elbow tendonitis is due to his time in service, and that it was more likely that such disability is due to his civilian job as a plumber.  For rationale, the examiner noted the lack of treatment for right elbow pain in the Veteran's STRs, lack of recent treatment for chronic elbow tendonitis in the VA system, the findings on the current VA examination (including negative x-rays), and the fact that the Veteran is required to use his right dominant hand regularly in his job as a plumber.

On March 2015 VA elbow examination, the Veteran reported that his right elbow pain (with associated numbness and tingling) began in 2004-2005 during his deployment in Iraq and had continued since that time.  He was diagnosed with right elbow tendonitis.  The March 2015 examiner noted: "I am unable to opine as to whether the [V]eteran's right elbow tendonitis was at least as likely as not incurred during or caused by active duty without resort to mere speculation."  For rationale, the examiner opined that, while the Veteran reported a painful right arm condition since service, his elbow pain may well have been related to his service-connected shoulder or median nerve conditions (or other possible confounding conditions such as a cervical radiculopathy or other nerve impingement, etc.) rather than a right elbow condition.  The examiner noted that it was unusual for a right elbow tendonitis to continue for more than 6 to 12 months, as it generally heals with time, and that the diffuse nature of symptoms in his right arm (from shoulder to fingers) caused this examiner " significant difficulties with the process of even making a current diagnosis of a right elbow condition.  Even more so, it is difficult for the [V]eteran or for this examiner to determine whether a right elbow condition has existed since service without evidence in the available record in the form of history and physical examination data or the mechanism of injury.  There is no current additional evidence which would allow an opinion to be rendered.  It is the lack of historical evidence and the diffuse nature of the symptoms, involving the entire right arm, which prevent my ability to form an opinion in this matter."

The Board notes that the record does not include a medical opinion that addresses the medical question of whether the Veteran's right elbow tendonitis has been caused or aggravated by his service-connected right shoulder degenerative arthritis and/or carpal tunnel syndrome of the right upper extremity.  Therefore, an addendum medical opinion addressing this question must be obtained.  Additionally, while the Veteran has a diagnosis of right elbow tendonitis, because the March 2015 examiner indicated that the Veteran's "diffuse nature of symptoms" caused "significant difficulties with the process of even making a current diagnosis of a right elbow condition," the Board finds that an addendum medical opinion is also necessary to address whether the Veteran's right elbow joint pain may be a manifestation of an undiagnosed illness.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the physician who conducted the March 2015 VA elbow examination for an addendum opinion.  The physician must review the entire record (to include this remand) and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's right elbow tendonitis was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected degenerative arthritis of the right shoulder?

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's right elbow tendonitis was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected carpal tunnel syndrome of the right upper extremity?

(c) If the answer to both (a) and (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by right elbow joint pain; and opine as to whether it is at least as likely as not (a 50% or better probability), that the Veteran's right elbow joint pain is due to an undiagnosed illness.

The physician must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the physician who conducted the March 2015 VA elbow examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate physician who should provide the opinions sought.

If further examination of the Veteran is deemed necessary, such examination should be arranged.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran (and any representative, if he appoints one) opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

